PRESLAR, Chief Justice
(concurring).
I concur in the affirmance of the trial Court judgment, but I would affirm on the additional theory discussed in the final paragraph of the majority opinion.
In my view, Article 8307, Sec. 6a, has no application to this malpractice suit for something which happened in the course of treatment after the injury. The physician had nothing to do with the injury for which compensation was sought. Clearly, Sec. 6a of Article 8307 is concerned only with that injury. It provides:
“Sec. 6a. Where the injury for which compensation is payable under this law was caused under circumstances creating a legal liability in some person other than the subscriber * * *.” (emphasis added)
The section then goes on to provide the options and other matters as discussed in the majority opinion, but all relating only to “the injury for which compensation is payable.” The physician in this case was not sued for causing that injury and that provision of the law has no application to this suit. The quoted portion of Sec. 6a is unchanged by the 1973 Amendment. I would hold that Sec. 6a has no application to this suit; therefore it does not alter the running of the two-year statute of limitations, Article 5526, Tex.Rev.Civ.Stat.Ann., which controls this case.